DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges Applicant’s Appeal brief request for review. 
In view of the appeal brief filed on November 15, 2022, PROSECUTION IS HEREBY REOPENED. Upon further consideration, a new ground(s) rejection made under 35 U.S.C. 103(a) is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SHAOJIA A JIANG/            Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                            

Claims 1, 2, 4, 8-11, 13-17, 21-25, 28 are pending in application

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites the phrase “radiotherapy, immunotherapy” which appears to contain a typographical error.  It appears that the phrase “radiotherapy, immunotherapy” should be replaced by the phrase “radiotherapy or immunotherapy”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4, 6, 8-11, 13-17, 21-25, 28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,463,685 B2 in view of Vinagre et al., Hugo et al., Heidenreich et al. and Jasmer.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,463,685 B2 are drawn to a method of treating a telomerase-expressing lung cancer cell or colon cancer cell characterized by an over-activation of telomerase in a subject in need thereof with lung cancer or colon cancer, comprising administering a pharmaceutical composition comprising a compound analogue according to a given Formula III: wherein R1 is H a pharmaceutically acceptable salts or a polymorph thereof; wherein the pharmaceutical composition is administered in an amount effective to reduce stability of telomere length and to induce cell death in the telomerase-expressing lung cancer cell or colon cancer cell. The claims of the instant application are drawn to a method of treating a subject with cancer comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein cells of said cancer are telomerase-positive and exhibit enriched telomere transcriptional signature(s), wherein said subject has had disease progression during or after platinum-based therapy, radiotherapy, immunotherapy. It should be noted that the 6-thio-2'-deoxyguanosine (6-thio-dG) which is used or administered to treat cancer in the claims of instant the instant application is also a compound of the given formula III that is used or administered to treat the said cancer in the Patent.  Consequently, based on the claims of the patent in view of Vinagre et al., Davis et al., Heidenreich et al. and Jasmer which disclose or suggest a subject having disease progression after immunotherapy, it is obvious to use 6-thio-2'-deoxyguanosine (6-thio-dG) to treat cancer as claimed in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, 13-17, 21-25, 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shay et al. (US 2014/0303239 A1 of record) in view of Vinagre et al. (Nature Communications; Published 26 Jul 2013, pages 1-6, of record), Davis et al. (EP 1503794 B1 newly cited), Heidenreich et al. (Nat. Commun. 5:3401 doi: 10.1038/ncomms4401 (2014), pages 1-7 of record) and Jasmer (Dissertation: Presented to The Faculty of the Graduate School of the University of Missouri; pages 1-vii, 1-146, July 2015 of record).
Claim 1 is drawn to a method of treating a subject with cancer comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein cells of said cancer are telomerase-positive and exhibit enriched telomere transcriptional signature(s), wherein said subject has had disease progression during or after platinum-based therapy, radiotherapy, immunotherapy.
Shay et al. disclose that a method of treating a subject with cancer comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein cells of said cancer are telomerase-positive (see claims 1 and 2; see also page 3, [0033]).  That is, Shay et al. disclose that the administration of the various pharmaceutical compositions in accordance with their present disclosure represent an approach to treatment of telomerase positive human cancers based on a bifunctional mechanism of action characterized as i) acute cytotoxicity derived from anti-metabolic properties and incorporation into genomic DNA and ii) telomeric DNA modification and shortening (see page 3, [0033]). 
In addition, Shay et al. teach wherein a therapeutically effective amount of 6-thio-dG is between about 0.5 mg/kg and 25.0 mg/kg which encompasses or overlaps with the therapeutically effective amount of 0.5 mg/kg and 5.0 mg/kg claimed or administered by Applicant (see page 6, [0056]). That is, Shay et al. disclose that the Formula I, II, III, IV, and/or V compound is included in the pharmaceutically acceptable carrier or diluent in an amount sufficient to deliver to a patient a therapeutically effective amount of said compound (see page 6, [0056]).  It should be noted that said compound can comprise 6-thio-dG (see for example, page 2, para [0012]).  Also, Shay et al. that a preferred dose of the active compound for all of the herein-mentioned conditions is in the range from about 10 ng/kg to 100 mg/kg, preferably 0.1 to 50 mg/kg per day, more generally 0.5 to about 25 mg per kilogram body weight of the subject per day (see page 6, [0056]). Furthermore, Shay et al. disclose that wherein 6-thio-dG is administered more than once, and wherein 6-thio-dG is administered twice daily, daily, every other day, twice a week, weekly, every other week, every three weeks or monthly (see pages 6-7, [0057]).  Also, Shay et al. disclose that 6-thio-dG can be administered systemically, such as orally or intravenously see page 6, [0052]). In addition, Shay et al. disclose that 6-thio-dG can be administered intratumorally, or local or regional to a tumor site (see claim 16).  Shay et al. further teach that the subject can be a human or non-human subject such as primates, mammals, and vertebrates (see page 5, [0045]).  Furthermore, Shay et al. disclose comprising treating said subject with a second cancer therapy (see page 7, [0059]).  That is, Shay et al. disclose that in order to increase the effectiveness a treatment, it may be desirable to combine compositions of the present disclosure with a second treatment or pharmaceutical composition. For example, a method of use can further include administration of a second pharmaceutical composition comprising an anti-cancer agent or other agent effective in the treatment of hyperproliferative disease (see page 7, [0059]).  In addition, Shay et al. disclose wherein the treatment results in one or more of impaired cancer cell viability, cancer cell apoptosis, cancer cell senescence in surviving cancer cells, and progressively shortened telomeres in surviving cancer cells (see page 10, [0090]).  That is, Shay et al. disclose that notably, telomerase inhibitors do not immediately cause cell death. By binding to telomerase and inhibiting its enzymatic activity telomerase cannot maintain telomere homeostasis. Indeed, it can take several months to drive the already short telomeres in cancer cells to become so short that they initiate cell death (apoptosis) (see page 10, [0090]).  Also, Shay et al. disclose that their method can be used in the treatment of a cancer or other hyperproliferative disease state or in the treatment of cells exhibiting pronounced telomerase activity, and that the cancer may be a solid tumor, metastatic cancer or non-metastatic cancer (see page 5, [0046]).
Shay et al. do not teach wherein cells of said cancer exhibit enriched telomere transcriptional signature(s), and wherein said subject has had disease progression during or after platinum-based therapy, radiotherapy or immunotherapy. 
Vinagre et al. teach cancer cells in patients which have TERT promoter mutations and increased telomere transcription (see abstract).  That is, Vinagre teaches that the presence of recurrent somatic mutations in the TERT promoter in cancers of the central nervous system (43%), bladder (59%), thyroid (follicular cell-derived, 10%) and skin (melanoma, 29%). In thyroid cancers, the presence of TERT promoter mutations (when occurring together with BRAF mutations) is significantly associated with higher TERT mRNA expression, and in glioblasloma we find a trend for increased telomerase expression in cases harbouring TERT promoter mutations (see abstract). Furthermore, Vinagre teaches wherein the cancer is a B-Raf-mutated cancer (see page 2 col. 1. paragraph 4).  That is, Vinagre teaches that ten out of 16 (63%) skin melanomas with TERT mutation also harboured the BRAFV600E mutation, whereas the BRAF mutation was present in 9 out of 38 (24%) melanomas without TERT mutation (P = 0.01, Fisher’s exact test, two-sided) (Supplementary Fig. S2 and Supplementary Table S3) (see page 2 col. 1, paragraph 4).  Also, Vinagre et al. teach wherein the cancer is a lung cancer, a melanoma, pancreatic cancer or an ovarian cancer (see abstract).  That is, Vinagre et al. disclose that they report the presence of recurrent somatic mutations in the TERT promoter in cancers of the central nervous system (43%), bladder (59%), thyroid (follicular cell-derived, 10%) and skin (melanoma, 29%) (see abstract). 
	Davis et al. disclose patients with progressive, unresectable, malignant melanoma (see page 12, Example 3, [0082]). Furthermore, Davis et al. disclose that nine patients had received prior immunotherapy, six had prior radiation and five had prior chemotherapy (see page 12, Example 3, [0082]). That is, Davis et al. disclose melanoma disease progression in subjects or patients after they had immunotherapy and radiotherapy (radiation). Also, Davis et al. disclose that anti-CTLA-4 antibody treatment is capable of activating a pre-existing memory response to the tumor, and that results of their study indicate that anti-CTLA-4 treatment (of the patients) was well tolerated with clear evidence of immunologic and anti-tumor activity (see page 12, Example 3, [0082]).
Heidenreich et al. disclose that TERT promoter mutations, besides causing an increased gene expression, associate with increased patient age, increased Breslow thickness and tumour ulceration in 287 primary melanomas. The mutations are more frequent at both intermittently and chronically sun-exposed sites than non-exposed sites and tend to co-occur with BRAF and CDKN2A alterations (see abstract). Furthermore, Heidenreich et al. disclose that in a subset of tumours where we could measure gene expression, melanomas with the mutations did show an increased TERT transcription compared with melanoma without mutations, in accordance with earlier studies on thyroid tumours, gliomas, malignant pleural mesothelioma and hepatocellular carcinoma (see page 6, left col., 1st paragraph). Also, Heidenreich et al. disclose that previously, they showed that the TERT promoter mutations tend to be more frequent in tumours with BRAF mutations and that in this study they confirmed that association (see page 6, left col., 2nd paragraph). In addition, Heidenreich et al. disclose that strategies based on therapeutic inhibition of telomerase that include small molecular inhibitors, immunotherapy, gene therapy, telomere
and telomerase proteins are already part of clinical trials for treating melanoma. Further research will determine usefulness of the TERT promoter mutations in the context of melanoma treatment where strategies based on BRAF inhibitors have shown a vast potential despite persistent issue
of resistance (see page 6, left col., 3rd paragraph).
Jasmer discloses that immunotherapy has provided a more promising therapeutic strategy for the treatment of metastatic melanoma (see page 3, section 2.2). Furthermore, Jasmer discloses that immunotherapies including Ipilimumab, a monoclonal antibody targeting CTLA-4 (i.e.; a CTLA-4 immune checkpoint inhibitor), two monoclonal antibodies targeting PD-1, Nivolumab and Pembrolizumab (i.e.; PD-1 immune checkpoint inhibitors), and interferon alpha 2b (as an adjuvant therapy) have been approved for treatment of metastatic melanoma (see page 4, 1st paragraph). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a subject with cancer such as a subject malignant melanoma and that has had disease progression after immunotherapy as taught by Davis et al. comprising administering to said subject an amount of 6-thio-2'-deoxyguanosine (6-thio-dG), with a good expectation of success, since 6-thio-dG causes cell killing, and wherein cells of said cancer are telomerase-positive and exhibit one or more TERT promoter mutations, and/or enriched telomere transcriptional signature(s), because one of ordinary skill in the art would expect to treat cancer in a subject by using 6-thio-dG to induce telomere dysfunction in a subject with cancer cells with TERT mutations which lead to abnormally increased telomere transcription, especially since Shay et al. teach that 6-thio-dG, a nuceloside analogue that causes telomere dysfunction, can be used as a treatment for telomerase positive cancer and Vinagre et al. teach that telomerase positive cancers contain TERT promoter mutations and increased telomere transcription, Heidenreich et al. disclose that melanomas with the mutations show an increased TERT transcription compared with melanoma without mutations, Jasmer discloses that immunotherapies such as those involving or comprising monoclonal antibody targeting CTLA-4 and monoclonal antibody targeting PD-1 can be used for the treatment of metastatic melanoma and also especially since Shay et al. disclose that telomerase inhibitors can drive the already short telomeres in cancer cells to become so short that they initiate cell death (apoptosis), and also because of the teaching of Shay et al. that 6-thio-dG, a nuceloside analogue that causes telomere dysfunction, can be used as a treatment for melanoma, and also since it would have been obvious to one of ordinary skill in the art that cells with increased TERT transcription would result in an increase in telomere transcription signature as TERT is an essential polymerase needed for maintenance of telomeres.
One having ordinary skill in the art would have been motivated to treat a subject with cancer such as a subject malignant melanoma and that has had disease progression after immunotherapy as taught by Davis et al. comprising administering to said subject an amount of 6-thio-2'-deoxyguanosine (6-thio-dG), with a good expectation of success, since 6-thio-dG causes cell killing, and wherein cells of said cancer are telomerase-positive and exhibit one or more TERT promoter mutations, and/or enriched telomere transcriptional signature(s), because one of ordinary skill in the art would expect to treat cancer in a subject by using 6-thio-dG to induce telomere dysfunction in a subject with cancer cells with TERT mutations which lead to abnormally increased telomere transcription, especially since Shay et al. teach that 6-thio-dG, a nuceloside analogue that causes telomere dysfunction, can be used as a treatment for telomerase positive cancer and Vinagre et al. teach that telomerase positive cancers contain TERT promoter mutations and increased telomere transcription, Heidenreich et al. disclose that melanomas with the mutations show an increased TERT transcription compared with melanoma without mutations, Jasmer discloses that immunotherapies such as those involving or comprising monoclonal antibody targeting CTLA-4 and monoclonal antibody targeting PD-1 can be used for the treatment of metastatic melanoma and also especially since Shay et al. disclose that telomerase inhibitors can drive the already short telomeres in cancer cells to become so short that they initiate cell death (apoptosis), and also because of the teaching of Shay et al. that 6-thio-dG, a nuceloside analogue that causes telomere dysfunction, can be used as a treatment for melanoma, and also since it would have been obvious to one of ordinary skill in the art that cells with increased TERT transcription would result in an increase in telomere transcription signature as TERT is an essential polymerase needed for maintenance of telomeres.
It should be noted that it is obvious to administer 6-thio-dG in an amount, dosage or mg/kg as suggested by Shay et al. such as 0.5 mg/kg which is between about 0.5 mg/kg and 5.0 mg/kg administer by Applicant. Furthermore, it is obvious to administer 6-thio-dG systemically, such as orally or intravenously as taught or suggested by Shay et al. disclose (see page 6, [0052]).  Also, it should be noted that it is obvious to expect that the enriched telomere transcription signature exhibited in the cells would be a telomere maintenance signature since TERT provides maintenance of telomeres.
Regarding claim 22, claim 22 is obvious over Shay et al. and Vinagre et al. since Shay et al. further teach that for example, a treatment may include administration of a pharmaceutically effective amount of a 2-amino-6-mercaptopurine ribonucleoside analogue to a subject having cancer cells. As used herein, the term 'therapeutic benefit' ... refers to a promotion or enhancement of the well-being of the subject or increases the likelihood thereof with respect to the medical treatment of a disease or health related condition. This includes, but is not limited to, a reduction in the frequency or severity of the signs or symptoms of a disease. For example, treatment of cancer may involve, for example, a reduction in the size of a tumor, a reduction in the invasiveness of a tumor, reduction in the growth rate of the cancer, senescence of a portion of cells that exhibit an abnormal activation of telomerase, or prevention of metastasis or recurrence. Treatment of cancer may also refer to prolonging survival of a subject with cancer (see pages 4-5, [0043]).  That is, Shay et al. disclose wherein treatment results in one or more of increased subject survival, reduced tumor burden, reduction in primary tumor size, reduced metastasis, induction of remission, reduced subject hospitalization and increased subject comfort.
Regarding claim 23, claim 23 is obvious over Shay et al. and Vinagre et al. since Shay et al. further teach that a method comprising assessing a cancer cell from said subject for one or more of (a) TERT promoter mutation, (b) enriched telomere transcriptional signature(s), (c) increased AXL expression, (d) increased PDGFRP expression, and/or (e) one or more B-Raf
mutations (see abstract).  That is, Shay et al. further teach or disclose that they report the presence of recurrent somatic mutations in the TERT promoter in cancers of the central nervous
system (43%), bladder (59%). thyroid (follicular cell-derived, 10%) and skin (melanoma, 29%). In thyroid cancers, the presence of TERT promoter mutations (when occurring together with BRAF mutations) is significantly associated with higher TERT mRNA expression, and in
glioblastoma we find a trend for increased telomerase expression in cases harbouring TERT promoter mutations (see abstract), and also teach or disclose that they have analysed both skin and ocular melanomas, a type of melanoma that was not previously studied. TERT mutations were present in 16 out of 56 (29%) skin melanomas, but absent in the 25 ocular melanomas (Table 1). All the four skin melanoma-derived cell lines but none of the six ocular melanoma-derived cell lines harboured TERT mutations (Fig. 1b and Supplementary Table S1) (see page 2 col. 1, paragraph 4).
Regarding claim 2, it should be noted that it is obvious to treat a subject with melanoma comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG), wherein melanoma is resistant to an immunotherapy, especially since Heidenreich et al. disclose or suggest that in the context of melanoma treatment strategies based on BRAF inhibitors have shown a vast potential despite persistent issue of resistance (i.e.; melanoma can be resistant or can be resistant melanoma) (see page 6, left col., 3rd paragraph), and Jasmer discloses that Interleukin-2 (IL-2) immunotherapy which was approved for the treatment of metastatic melanoma in patients produced objective response rate of 16% with 10% having a partial response (i.e.; the melanoma is resistant (resistant melanoma) and 6% having a complete response (see page 3, section 2.2). 
Regarding claim 4, based on Shay et al., Vinagre et al., Davis et al., Heidenreich et al. and Jasmer, it is obvious to use a CTLA-4 immune checkpoint inhibitor and/or a PD-1 immune checkpoint inhibitor for said immunotherapy.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shay et al. (US 2014/0303239 A1 of record) in view of Schwartz et al. (US 20160067314 A1 of record) and Nelson (EP 2143442 A1, newly cited).
Shay et al. teach or disclose a method of treating a subject with melanoma comprising administering to said subject a therapeutically effective amount of 6-thio-2'-deoxyguanosine (6-thio-dG) (see claims 1 and 2).  That is, Shay et al. teach or disclose a method for treating a subject in need thereof comprising administering to a subject a pharmaceutical composition comprising a 6-mercaptopurine ribonucleoside analogue, wherein the subject has been diagnosed with cancer or a hyperproliferative disease, and that the 6-mercaptopurine ribonucleoside analogue comprises 6-thio-2'-deoxyguanosine (see claims 1 and 2); and also that the cancer may specifically be of a histological type, that includes malignant melanoma; amelanotic melanoma; superficial spreading melanoma; malignant melanoma in giant pigmented nevus; epithelioid cell melanoma (see page 5, [0047]). 
Shay et al. teach or disclose do not teach wherein melanoma is resistant to an immunotherapy. 
Schwartz et al. disclose that metastatic melanomas are highly resistant to radiation and chemotherapy (i.e.; resistant metastatic melanomas) from the earliest stages, which is a major factor in poor clinical outcomes (see abstract). Furthermore, Schwartz et al. disclose the resistance in melanoma can be resistance to chemotherapy and disclose compositions and methods useful for improving chemotherapeutic response in melanomas, and also disclose that they are useful for improving the response to other therapies, including, but not limited to, immunotherapy and radiotherapy. That is, Schwartz et al. disclose or suggest that melanomas can be resistant to immunotherapy and radiotherapy (page 16, [0244]).
Nelson discloses that melanoma is a highly malignant tumor of the skin that is characterized by a resistance to common therapeutic modalities, and that the relatively weak responsiveness of melanoma to chemotherapy and immunotherapy is based in part on a general resistance of the tumor to apoptosis (see page 5, [0035]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use 6-thio-dG to treat melanoma that is resistant to immunotherapy such as metastatic melanoma as taught or suggested by Schwartz et al. and Nelson in a subject comprising administering 6-thio-dG to said subject, with a good expectation of success, since 6-thio-dG causes cell killing, and especially since Shay et al. disclose that telomerase inhibitors can drive the already short telomeres in cancer cells to become so short that they initiate cell death (apoptosis) and Nelson discloses that the relatively weak responsiveness of melanoma to chemotherapy and immunotherapy is based in part on a general resistance of the tumor to apoptosis, and also because of the teaching of Shay et al. that 6-thio-dG, a nuceloside analogue that causes telomere dysfunction, can be used as a treatment for melanoma, and also since one of ordinary skill in the art would expect that 6-thio-dG which causes apoptosis would treat melanoma that is resistant to immunotherapy as disclosed or suggested by Nelson.
One having ordinary skill in the art would have been motivated to use 6-thio-dG to treat melanoma that is resistant to immunotherapy such as metastatic melanoma as taught or suggested by Schwartz et al. and Nelson in a subject comprising administering 6-thio-dG to said subject, with a good expectation of success, since 6-thio-dG causes cell killing, and especially since Shay et al. disclose that telomerase inhibitors can drive the already short telomeres in cancer cells to become so short that they initiate cell death (apoptosis) and Nelson discloses that the relatively weak responsiveness of melanoma to chemotherapy and immunotherapy is based in part on a general resistance of the tumor to apoptosis, and also because of the teaching of Shay et al. that 6-thio-dG, a nuceloside analogue that causes telomere dysfunction, can be used as a treatment for melanoma, and also since one of ordinary skill in the art would expect that 6-thio-dG which causes apoptosis would treat melanoma that is resistant to immunotherapy as disclosed or suggested by Nelson.


Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 8-11, 13-17, 21-25, 28 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623